Title: To Thomas Jefferson from Jean Baptiste Ternant, 8 January 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 8 Janvier L’an 2 de la Republique

Deux objets qui intéressent le service de ma nation m’obligent de recourir encore au Gouvernement des Etats unis. Il sagit de pourvoir aux besoins pressans que la difficulté de placer des traites sur france fait éprouver depuis longtems à nos agens consulaires et de mettre celui d’entr’eux qui reside à Boston, en état de Solder un envoy de vivres qu’il a été ministeriellement autorisé de faire à St. Pierre et Miquelon, et qu’il va ne pouvoir acquitter à l’échéance du contrat, par l’impossibilitè actuelle de faire valoir à cet effet une traite sur notre trésor national. Pour remplir convenablement le premier de ces objets, il faudroit huit mille deux cens piastres, et le second en exigeroit dix huit cens. Je crois ne pouvoir mieux faire dans la circonstance, que de proposer au Gouvernement des Etats unis, d’avancer encore ces deux sommes aux conditions stipulées pour les fonds relatifs au Service de St. Domingue, et d’en mettre le montant à la disposition du Sieur Laforest qui l’employera sur sa responsibilité.
Voulez vous bien, Mr. mettre cette proposition sous les yeux du Président, et l’assurer que je ne me Suis déterminé à la faire que dans l’intime persuasion, que le Gouvernement français verra avec satisfaction un mode circonstanciel de remboursement qui pourvoit au maintien de Ses agens et de Son Service national au dehors.

Signé Ternant

